 
 
Exhibit 10.3

 

ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD NOTICE
FOR PARTICIPANTS IN FRANCE
 
LONG-TERM PERFORMANCE PLAN



 
Itron, Inc. (the "Company") hereby grants to Participant a restricted stock unit
award (the "Award").  The Award is subject to all the terms and conditions set
forth in this Restricted Stock Unit Award Notice (the "Award Notice"), the
Restricted Stock Unit Award Agreement, the Itron, Inc. Long-Term Performance
Plan (the "LTPP") and the Itron, Inc. Amended and Restated 2000 Stock Incentive
Plan (the "Plan"), all of which are incorporated into the Award Notice in their
entirety.
 
Participant:
 
Award Date:
 
Number of Restricted Stock Units:
 
Vesting Schedule:
The Award will vest in full on the second anniversary of the Award Date
("Vesting Date").

 
Holding Period
From _________, 20__ until ________, 20__ inclusive (2 years from Vesting Date),
or such other period applicable under French law.

 
 
Additional Terms:  This Award is subject to all the terms and conditions set
forth in this Award Notice, the Restricted Stock Unit Award Agreement, the LTPP
and the Plan, all of which are attached hereto and incorporated into the Award
Notice in their entirety.



 
I accept this award subject to the terms and conditions stated herein.



 
Attachments:
1. Restricted Stock Unit Award Agreement
2. Long-Term Performance Plan
3. Plan Summary

4. 2000 Stock Incentive Plan

 

--------------------------------------------------------------------------------


ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN

 
RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR PARTICIPANTS IN FRANCE
 
LONG-TERM PERFORMANCE PLAN



 
Pursuant to your Restricted Stock Unit Award Notice (the "Award Notice") and
this Restricted Stock Unit Award Agreement (the "Agreement"), Itron, Inc.
(the "Company") has granted you a Restricted Stock Unit Award (the "Award")
under its Amended and Restated 2000 Stock Incentive Plan (the "Plan") and its
Long-Term Performance Plan (the “LTPP”) for the number of restricted stock units
indicated in your Award Notice.  Capitalized terms not expressly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.
 
 
The following has been established for the purpose of granting you an Award
which qualifies for the favorable tax and social security treatment in France
applicable to shares granted for no consideration under Sections L. 225-197-1 to
L. 225-197-5 of the French Commercial Code, as amended, to eligible individuals
who are resident in France for French tax purposes and/or subject to the French
social security regime (a "French-Qualified Award").
 
 
However, certain events may affect the status of the Award as a French-Qualified
Award and the Award may be disqualified in the future.  The Company does not
make any undertaking or representation to maintain the French-qualified status
of the Award.  If the Award no longer qualifies as a French-Qualified Award, the
favorable tax and social security treatment will not apply and you will be
required to pay your portion of social security contributions resulting from the
Award.
 
 
Moreover, if you relocate to another country, any special terms and conditions
applicable to restricted stock unit awards granted in such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.
 

 
In addition, the Company reserves the right to impose other requirements on the
Award and any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
 
The details of the Award are as follows:
 
1.  
Definitions

 
The following additional terms shall be defined as follows:
 
"Disability" means disability as determined in categories 2 and 3 under Section
341-4 of the French Social Security Code, as amended, and subject to the
fulfillment of related conditions.
 
"Holding Period" means the 2-year period starting on the Vesting Date (or such
other period as is required to comply with the minimum mandatory holding period
applicable to shares underlying a French-Qualified Award under Section L.
225-197-1 of the French Commercial Code, as amended, or under the relevant
sections of the French Tax Code of the French Security Code, as amended) during
which the Participant shall hold the shares of Common Stock issued pursuant to
the vesting of the Award in order to benefit from the favorable tax and social
security regime in France.
 
 "French Subsidiaries" means all the French subsidiaries of the Company within
the meaning of Section L. 225-197-2 of the French Commercial Code or any
provision substituted for same.
 

--------------------------------------------------------------------------------


2.  
Eligibility to Participate

 
(a) Subject to Section 2(c) below, any individual who, on the Award Date and to
the extent required under French law, is employed under the terms and conditions
of an employment contract (“contrat de travail”) by a French Subsidiary or who
is a corporate officer of a French Subsidiary (subject to Section 2(c) below)
shall be eligible to receive, at the discretion of the Plan Administrator, a
French-Qualified Award, provided he or she also satisfies the eligibility
conditions of Section 5 of the Plan.
 
(b) French-Qualified Awards may not be issued to a corporate officer of a French
Subsidiary, other than the managing corporate officers (i.e., Président du
Conseil d’Administration, Directeur Général, Directeur Général Délégué, Membre
du Directoire, Gérant de Sociétés par actions), unless the corporate officer is
employed by a French Subsidiary, as defined by French law.
 
(c) French-Qualified Awards may not be issued to Participants owning more than
ten percent (10%) of the Company’s share capital or to individuals other than
employees and corporate executives of a French Subsidiary, as set forth in this
Section 2.
 
3.  
Vesting

 
The Award will vest according to the vesting schedule set forth in the Award
Notice (the "Vesting Schedule"). One share of Common Stock will be issuable for
each restricted stock unit that vests.  Restricted stock units that have vested
and are no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as "Vested Units."  Restricted stock units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as "Unvested Units."  The Unvested Units will vest (and to the extent
so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the "Units").
 
Unless otherwise provided in this Agreement, as soon as practicable after the
Vesting Date, the Company will settle the Vested Units by issuing to you one
share of Common Stock for each Vested Unit.
 
The Award will terminate and the Unvested Units will be subject to forfeiture
upon your termination of employment as set forth in Section 6 and as further
described in Section 12(l) below.
 
4.  
Non-Transferability

 
Notwithstanding any provision in the Plan to the contrary, except in the case of
death, the Units shall not be transferred to any third party other than your
heirs and the shares of Common Stock shall be issued only to you during your
lifetime.
 
5.  
No Rights as Shareholder

 
You shall not have voting, dividends rights or other rights as a shareholder of
the Company with respect to the Units.
 
6.  
Termination of Employment; Corporate Transaction

 
6.1  
Termination of Employment.

 
If your employment terminates during the Units' vesting period for any reason
other than Cause or death, the Unvested Units will vest pro-rata, based on the
number of calendar days of employment with the Company or a Related Corporation
during the vesting period, rounded down to the nearest whole number.
 
If your employment terminates during the Units’ vesting period and a number of
Units become Vested Units as a result of the pro-rata vesting described above,
such Vested Units will not be settled in shares of Common Stock until the date
such Units would otherwise have been settled in accordance with the Vesting
Schedule, except if your employment terminates by reason of Disability in which
case the Vested Units will be settled as described below.
 
If your employment terminates during the Units’ vesting period by reason of
Disability, the Units that become Vested Units as a result of such pro-rata
vesting will be settled to you within a reasonable period following the
acknowledgement by the Company/the French Subsidiary of the Disability. You
shall not be bound by the Holding Period.
 
If your employment terminates during the Units' vesting period by reason of
death, the Units will become transferable to your heirs.  The Company will issue
the shares of Common Stock subject to the Units to your heirs upon their
request, provided they contact the Company within six (6) months following your
death.  If your heirs do not request the issuance of the shares of Common Stock
within six (6) months of your death, the Units will be forfeited to the
Company.  Your heirs shall not be bound by the Holding Period.
 
If your employment terminates for Cause, any Unvested Units will be forfeited
immediately to the Company.
 
 
 

--------------------------------------------------------------------------------

 
6.2  
Corporate Transactions.

 
In the event of a Corporate Transaction as described in Section 14.3.1 of the
Plan, the Plan Administrator may, in its discretion, authorize an adjustment to
the terms and conditions of the Award or the underlying shares of Common Stock
in accordance with the Plan and pursuant to applicable French legal and
tax rules.  Nevertheless, the Plan Administrator, at its discretion, may decide
to make adjustments which are not authorized under French law, in which case the
Award may no longer qualify as a French-Qualified Award and the favorable tax
and social security treatment for the Award may be lost.
 
Assumption of the Award in the case of a Corporate Transaction, as well as an
acceleration of vesting or the Holding Period or any other mechanism implemented
upon a Corporate Transaction, or in any other event, to compensate you, may
result in the Award no longer being eligible for the favorable French tax and
social security regime.
 
7.  
Holding Period and Shareholding Restrictions

 
 
Subject to the provisions of Section 6.1 above, you shall hold and keep the
shares of Common Stock issued pursuant to the vesting of the Units during the
Holding Period, even if you are no longer an employee or corporate officer, as
applicable, of the French Subsidiary. As from the end of the Holding Period, the
corresponding shares of Common Stock shall be freely transferable, subject to
applicable legal and regulatory provisions in force and in particular to the
provisions of Section 8 below.
In addition, if you qualify as a managing corporate officer, as defined in
Section 2(b) above, and you are subject to shareholding restrictions under
French law, you must hold 20% of the shares of Common Stock issued upon vesting
of the Units and you may not sell such shares until you cease to serve as a
managing corporate officer.  To ensure compliance with any applicable
shareholding restrictions, the Company may require that the shares of Common
Stock be held with a broker appointed by the Company (or according to any
procedure implemented by the Company) until you cease to be subject to the
shareholding restrictions.
 

 
8.  
Closed Periods

 
As long as the Award and the shares of Common Stock issued upon vesting of the
Units maintain their French-qualified status and to the extent such restriction
is applicable under French law, the shares of Common Stock may not be sold
during the "Closed Periods" defined in Section L. 225-197-1 of the French
Commercial Code, as amended, which are currently: (a) ten quotation days before
and after the disclosure to the public of the consolidated financial statements
or the annual statements of the Company, and (b) any period during which the
corporate management of the Company possesses material information which could,
if disclosed to the public, significantly impact the quotation of the shares of
Common Stock, until ten quotation days after the day such information is
disclosed to the public.
 
To ensure compliance with the Closed Periods and the Holding Period described in
Section 7 above, the Company may require that the shares of Common Stock be held
with a broker appointed by the Company (or according to any procedure
implemented by the Company)  until such shares of Common Stock are sold.
 
9.  
Securities Law Compliance

 
9.1 You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
 
9.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the "Shares") unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the "Securities
Act") and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.  You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.
 
9.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the "Acts") and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
 
9.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
 

--------------------------------------------------------------------------------


10.  
Book Entry Registration of Shares

 
The Company will issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name and the applicable restrictions
will be noted in the records of the Company's transfer agent and in the book
entry system.
 
This book entry form will expressly stipulate to both you and the Company's
transfer agent that the Shares are non-transferable during the entire Holding
Period. You must accept this condition.
 
11.  
Responsibility for Taxes

 
11.1 Regardless of any action the Company or your employer (the "Employer")
takes with respect to any or all income tax, social security, payroll tax or
other tax-related items related to your participation in the Plan and legally
applicable to you ("Tax-Related Items"), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company and/or the Employer.  You
further acknowledge that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
granting or vesting of the Award, the settlement of Vested Units, the issuance
of Shares upon settlement of the Vested Units, the subsequent sale of Shares
acquired upon settlement of the Vested Units and the receipt of any dividends;
and (b) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result.  Further, if you have
become subject to tax in more than one jurisdiction between the Award Date and
the date of any relevant taxable event, you acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
 
11.2 Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and or the
Employer to satisfy all Tax-Related Items.
 
(a) In this regard, you hereby irrevocably appoint Fidelity or any brokerage
firm designated by the Company for such purpose (the "Agent") as your Agent, and
authorize the Agent, to:
 
(i)  
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, the
minimum number of Shares (rounded up to the next whole number) sufficient to
generate proceeds to cover the Tax-Related Items and all applicable fees and
commissions due to, or required to be collected by, the Agent;

 
(ii)  
Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;

 
(iii)  
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and

 
(iv)  
Remit any remaining funds to you.

 
(b) Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 11.2(a), you authorize the Company and/or the
Employer at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:
 
(i)  
requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or

 
(ii)  
withholding any amount of the Tax-Related Items from your wages or other cash
compensation paid to you by the Company and/or the Employer; and/or

 
(iii)  
withholding in Shares to be issued upon settlement of the Vested Units.

 
(c) If the amount withheld is greater than the actual Tax-Related Items, the
difference will be refunded to you as soon as practicable.  To avoid negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates.  If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you will be deemed to have
been issued the full number of Shares subject to the Vested Units
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.  The Company may refuse to issue or deliver Shares to
you if you fail to comply with your obligations in connection with the
Tax-Related Items.
 
 
 

--------------------------------------------------------------------------------

11.3 You represent and warrant that you are not aware of any material, nonpublic
information with respect to the Company or any securities of the Company; you
are not subject to any legal, regulatory or contractual restriction which would
prevent the Agent from conducting sales as provided herein; you do not have, and
will not attempt to exercise, authority, influence or control over any sales of
Shares effected pursuant to Section 11.2(a); and you are entering into this
Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company’s securities on
the basis of material nonpublic information) under the U.S. Securities Exchange
Act of 1934, as amended (the "Exchange Act").  It is the intent of the parties
that this Agreement comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Exchange Act and this Agreement will be interpreted to comply with the
requirements of Rule 10b5-1(c) of the Exchange Act.
 
You understand that the Agent may effect sales as provided in Section 11.2(a)
above jointly with sales for other employees of the Company and/or Related
Corporations and that the average price for executions resulting from bunched
orders will be assigned to your account.  In addition, you acknowledge that it
may not be possible to sell Shares as provided by Section 11.2(a) due to (i) a
legal or contractual restriction applicable to you or the Agent, (ii) a market
disruption, or (iii) rules governing order execution priority on the NASDAQ or
other exchange where the Shares may be traded.  In the event of the Agent’s
inability to sell Shares, you will continue to be responsible for the
Tax-Related Items.
 
You acknowledge that regardless of any other term or condition of this
Agreement, the Agent will not be liable to you for (a) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (b) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
 
You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of Section 11.2(a) and this Section 11.3.  The Agent is
a third party beneficiary of Section 11.2(a) and this Section 11.3.
 
12.  
Nature of Grant

 
In accepting the grant, you acknowledge that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 
(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted repeatedly in the past;
 
(c) all decisions with respect to future grants of restricted stock units, if
any, will be at the sole discretion of the Company;
 
(d) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time;
 
(e) you are voluntarily participating in the Plan;
 
(f) the Award and the Shares subject to the Award are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of your
employment contract, if any;
 
(g) the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;
 
(h) the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Related Corporation;
 
(i) the grant of the Award and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Related Corporation;
 
(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 
(k) in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Shares underlying the Award resulting from termination of your
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and you irrevocably release the Company
and the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim;
 
(l) in the event of termination of your employment (whether or not in breach of
local labor laws), your right to vest in the Award, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Board (or a committee appointed by the Board) shall
have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Award; and
 
(m) the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

--------------------------------------------------------------------------------


 
13. No Advice Regarding Grant
 
 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares.  You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.  You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.
 
 
14. Data Privacy
 
 
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your  participation in the Plan.
 
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
 
You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than France.  You
understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative.  You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan.  For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
 
 
15. Electronic Delivery and Participation
 
 
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
 
 

--------------------------------------------------------------------------------


16. Language
 
 
If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.
 
 
By signing and submitting the Award Notice, you confirm that you have read and
understood the documents relating to this Award (the Award Notice, the Plan and
the Agreement) which were provided in the English language.  You accept the
terms of these documents accordingly.
 
 
En signant et en renvoyant la Notification d’Attribution, vous confirmez ainsi
avoir lu et compris les documents relatifs à cette Attribution (la Notification
d’Attribution, le Plan et ce Contrat d’attribution) qui ont été communiqués en
langue anglaise.  Vous en acceptez les termes en connaissance de cause.
 
 
17. General Provisions
 
 
17.1 Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.
 
 
17.2 Governing Law and Choice of Venue.  The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws.  For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.
 
 
17.3 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
 
17.4           Notice.  Any notice required or permitted hereunder shall be made
in writing and sent to the following address:
 

Itron, Inc.
Attn.  General Counsel
2111 N. Molter Road
Liberty Lake, WA  USA  99019

 

********
 

 
 

--------------------------------------------------------------------------------

 
